DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

The receipt of the amendment dated 05 October 2021 of the application 17/073,742, including amendments to the claims, is acknowledged.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 



Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu et al., U. S. Patent 11,001,263.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Shimizu et al. discloses a control device 10 mounted on a vehicle, the control device comprising one or more processors 100 configured to perform the following (illustrated in fig. 2):
	Calculate a braking request (S103; col. 3, lines 39-42) when a driver performs an acceleration operation (S101; “from the…accelerator position sensor 202…detects that a coasting state has been established.” col. 3, lines 20-24).

	Distribute the braking request (S106; “The braking force distribution control unit 13 instructs each actuator 400 to generate the allocated distribution braking force.” Col. 5, lines 42-44) to at least one of a powertrain system including the powertrain and a brake system including an actuator of a brake (“The actuators 400 are a brake, an alternator, an engine, a transmission, etc., which can generate a braking force in a vehicle that is running.” Col. 2, lines 62-65) based on the braking request and the braking force that is generable by the powertrain (S105; “The braking force distribution control unit 13 allocates a distribution braking force to each actuator 400 on the basis of the generable braking force…and the target braking force…” col. 5, lines 1-6.
(claim 5)

Shimizu et al. discloses a method executed by a computer of a manager mounted on a vehicle, the method comprising the following (illustrated in fig. 2):
	Calculating a braking request (S103; col. 3, lines 39-42) when a driver performs an acceleration operation (S101; “from the…accelerator position sensor 202…detects that a coasting state has been established.” col. 3, lines 20-24).
	Receiving a braking force that is generable by a powertrain (from step S104; “The calculation unit of each actuator 400 notifies the braking force control device 100 of the calculated generable braking force.” Col. 4, lines 57-59).
	Distributing the braking request (S106; “The braking force distribution control unit 13 instructs each actuator 400 to generate the allocated distribution braking force.” Col. 5, lines 42-
(claim 6)

Shimizu et al. discloses a system mounted on a vehicle comprising a communication device (by which a control device “acquires” information, col. 3, lines 5-6, for example) configured to receive a braking request from a manager.
The manager comprises one or more processors 100 configured to perform the following (illustrated in fig. 2):
	Calculate a braking request (S103; col. 3, lines 39-42) when a driver performs an acceleration operation (S101; “from the…accelerator position sensor 202…detects that a coasting state has been established.” col. 3, lines 20-24).
	Receive a braking force that is generable by a powertrain (from step S104; “The calculation unit of each actuator 400 notifies the braking force control device 100 of the calculated generable braking force.” Col. 4, lines 57-59).
	Distribute the braking request (S106; “The braking force distribution control unit 13 instructs each actuator 400 to generate the allocated distribution braking force.” Col. 5, lines 42-44) to at least one of a powertrain system including the powertrain and a brake system including an actuator of a brake (“The actuators 400 are a brake, an alternator, an engine, a transmission, 
(claim 7)

	A vehicle is equipped with the control device according to claim 5 (col. 1, lines 8-9).
(claim 8)


Response to Remarks

The amendment has overcome the 35 U.S.C. §112 rejections, and so they have been withdrawn.  The amended claims are now deemed to be anticipated by Shimizu et al. as detailed above, however.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659